DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims 8-14 is acknowledged. The election has been made with traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Species A, the RFID is disposed / deposited by _________:
A1.	printing (e.g., Fig 10)
A2.	inserting (e.g., Fig 11)
Species B, the 3D printing is  ____ (See [0102] of published spec.):
B1.	polyjet deposition, inkjet printing, 
B2.	fused deposition modeling, 
B3.	binder jetting, powder bed fusion, selective laser sintering, 
B4.	stereolithography, vat photopolymerization digital light processing, 
B5.	sheet lamination
B6.	directed energy deposition
Applicant's arguments are not persuasive because they amount to a general allegation and fails distinctly and specifically point out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
It is suggested to clarify Claim 4, as “wherein the first and second materials are selected from the group consisting of epoxies, phenolics, amines, polyesters, urethanes, silicon, acrylates, including mixtures, copolymers, and grafts thereof,” in order to make clear that the “mixtures, copolymers” are not part of the Markush group by themselves. 
As written it could be read literally to include any mixture or copolymer and is objected to for this reason. This is not a 112(b) rejection because a person of skill in the art would not read the claim to include any mixture or copolymer. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 6290579 B1) in view of Hosaka (US 20090053983 A1).
	In reference to claim 8, Walker teaches a method of manufacturing a polishing pad (“polishing pad” [Abstract]), comprising:

    PNG
    media_image1.png
    217
    561
    media_image1.png
    Greyscale

forming a plurality of polishing features of a polymeric body by distributing a first material, wherein the plurality of polishing features are arranged in concentric rings and define a polishing surface configured to contact a substrate; (“first and second sections, 23 and 25, respectively, may be arranged in any geometrical shape, such as parallel rectangles or concentric circles” [C5L17-20]).
forming one or more base features of the polymeric body by distributing a second material that is different from the first material; and (“first and second sections, 23 and 25, respectively, may be arranged in any geometrical shape, such as parallel rectangles or concentric circles” [C5L17-20]).
the one or more base features are each disposed at a distance from the plurality of polishing features, (25 is base feature see Fig 3)
the one or more base features and the plurality of polishing features are disposed in an alternating arrangement along a direction parallel to the polishing surface, and (See Fig 3).
Walker does not teach disposing a radio frequency identification (RFID) tag within the polymeric body and at a distance from the polishing surface, wherein
the RFID tag stores a plurality of information associated with two or more properties of the polymeric body.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, polishing pads, Hosaka discloses that normally barcodes are used to store information “However, the amount of information that can be held in the bar code is limited, and there is also a problem that it is complicated to manage correspondence between a chemical mechanical polishing pad and a bar code attached on a packaging material after the packaging material is opened once and the chemical mechanical polishing pad has started to be used. Accordingly, there is a growing demand for implantation of an information recording medium (generally referred to as “IC tag”, “electronic tag”, “RFID (Radio Frequency IDentification)” or the like)” [P0006, emphasis added]. And therefore suggests,
disposing a radio frequency identification (RFID) tag within the polymeric body and at a distance from the polishing surface (“information recording medium” [Claim 1]; “the position of the center of gravity of the information recording medium in the thickness direction of the pad is within a range of 50 to 100% of the thickness of the pad” [Claim 3] and “information recording medium (generally referred to as "IC tag", "electronic tag", "RFID (Radio Frequency IDentification)" or the like)” [P0006]), wherein
the RFID tag stores a plurality of information associated with two or more properties of the polymeric body ([P0006] explains that the benefit of an RFID is that it can store more information than a barcode. and “examples of the information to be recorded in the IC tag include the model number, production number and production record of the chemical mechanical polishing pad, and the results of quality examination on the actual size, physical properties and shape of the product” [P0075]).
The combination would be achievable by integrate an RFID in the polishing pad. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to comprise 
disposing a radio frequency identification (RFID) tag within the polymeric body and at a distance from the polishing surface, wherein
the RFID tag stores a plurality of information associated with two or more properties of the polymeric body,
A person having ordinary skill in the art would have been specifically motivated to integrate an RFID tag into the polishing pad in order to provide increased information storage as taught by Hosaka; and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
In reference to claim 9, the prior art teaches the method as in claim 8.
Walker further teaches wherein the first and second materials are selected from the group consisting of epoxies, phenolics, amines, polyesters, urethanes, silicon, acrylates, mixtures, copolymers, and grafts thereof (“The materials selected for the first and second members, 22 and 24, respectively, depend upon the composition of the wafer surface to be polished and the polishing chemicals to be used. For example, polyurethanes and polyphenyl oxides can be used to form the first member 22, polyacrylates and polymethylmethacrylates can be used to form the second member 24” [C8L5-13]).
In reference to claim 10, the prior art teaches the method as in claim 8.
Hosaka further discloses wherein the RFID tag has an inductive antenna configured to communicate with an interrogator using a wireless communication technique (“antenna required to receive and transmit an electromagnetic wave for reading or writing in a non-contact manner” [P0024])
In reference to claim 11, the prior art teaches the method as in claim 8.
Walker does not specify the distance unitwise, but illustrates in Fig 3-4 that the distance may range from 0~50% with respect to the height of the polishing features. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In reference to claim 12, the prior art teaches the method as in claim 8.
The RFID is described Hosaka as occurring inside the polishing pad and is therefore necessarily inside a recess within the polymeric body, wherein the RFID tag is coupled to a surface of the recess formed within the polymeric body.
In reference to claim 14, the prior art teaches the method as in claim 8.
Walker teaches wherein the one or more polishing features are formed on the one or more base features, the one or more polishing features having a first height, the one or more base features having a second height, wherein the first height is greater than the second height (Fig 3).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 6290579 B1) in view of Hosaka (US 20090053983 A1) and further in view of Han (US 20110048772 A1).
In reference to claim 13, the prior art teaches the method as in claim 8
Hosaka suggests integrating an RFID in a polishing pad, but does not teach the composition of the polishing pad.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, RFIDs, Han discloses an RFID tag can be prepared from an electrically conductive polymer material comprising conductive nano-particles (“conductive polymer inks include a dispersion of core/shell nanoparticles in a carrier fluid” [P0036] and “applications of the disclosed conductive polymer inks can include formation of identification components (e.g., RFID)” [P0072]).
The combination would be achievable by using the electrically conductive polymer material comprising conductive nano-particles of Han to form the RFID.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the RFID tag comprises an electrically conductive polymer material comprising conductive nano-particles.
A person having ordinary skill in the art would have been specifically motivated to configure the method such that the RFID tag comprises an electrically conductive polymer material comprising conductive nano-particles in order to combine prior art elements according to known methods to yield predictable results; and/or achieve the simple substitution of one known element for another to obtain predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744